                 IN THE UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WISCONSIN
                         MILWAUKEE DIVISION

SANDY ROBLES,
individually and on behalf of
all others similarly situated,
                  Plaintiff,
                                                       CASE NO. 18-cv-1809-DEJ
      v.

BRUSNWICK CORPORATION d/b/a
MERCURY MARINE,

                    Defendant.


                                PROPOSED ORDER


      On June 20, 2019, Counsel for Plaintiff Sandy Robles filed a Motion to

Withdraw as Counsel wherein Counsel indicated that there had been a severe

breakdown in communication with Opt-In Plaintiff Aaron Golemgeski. This

breakdown in communication has placed Counsel in a position that has made it

impossible for them to fulfill their professional responsibilities to the Plaintiffs.

      In light of the foregoing, the Court will grant the motion to withdraw. (ECF

No. 32). Accordingly, IT IS ORDERED that Counsels motion to withdraw (ECF No.

32) is hereby GRANTED with respect to Plaintiff Aaron Golemgeski.

      Dated this ____ day of ___________, 2019.



                                                Magistrate Judge David E. Jones

                                                United States District Court




        Case 2:18-cv-01809-DEJ Filed 06/20/19 Page 1 of 1 Document 32-1
